                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


PHILLIP A. WILLIAMS,

      Plaintiff,

v.                                          Case No.: 4:20cv409-MW/MJF

JOHN HANCOCK INSURANCE,
et al.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 13. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 13, is accepted and adopted as

this Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s case is

DISMISSED without prejudice for failure to comply with orders of this Court.”

The Clerk shall close the file.

      SO ORDERED on June 24, 2021.

                                     s/Mark E. Walker
                                     Chief United States District Judge
